UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 99-4835
TREMAYNE HUBBARD,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
      for the Southern District of West Virginia, at Beckley.
                  David A. Faber, District Judge.
                            (CR-99-28)

                   Submitted: February 16, 2001

                      Decided: March 12, 2001

   Before LUTTIG, MICHAEL, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Stanley I. Selden, SELDEN LAW OFFICES, Beckley, West Virginia,
for Appellant. Rebecca A. Betts, United States Attorney, John L. File,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. HUBBARD
                              OPINION

PER CURIAM:

   Tremayne Hubbard appeals from a thirty-month sentence imposed
following his guilty plea to being an inmate in possession of an object
that was designed and intended to be a weapon, 18 U.S.C.
§ 1791(a)(2) (1994). He claims that the district court clearly erred
when it increased his offense level for obstruction of justice, U.S. Sen-
tencing Guidelines Manual § 3C1.1 (1998), and when it refused to
grant him a reduction in his offense level for his acceptance of
responsibility, USSG § 3E1.1.

   We have reviewed the record and find that there was sufficient evi-
dence upon which a reasonable factfinder could determine that Hub-
bard obstructed justice. USSG § 3C1.1. We further find that Hubbard
did not produce any evidence to prove that his guilty plea and testi-
mony at the sentencing hearing constituted extraordinary circum-
stances such that the court should have granted a downward departure
for his acceptance of responsibility. USSG § 3C1.1, comment. (n.4);
see United States v. Harris, 882 F.2d 902, 905-06 (4th Cir. 1989). We
therefore decline to disturb the district court’s refusal to award Hub-
bard a decrease in his offense level.

   We affirm Hubbard’s conviction and sentence. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                            AFFIRMED